Case: 20-20014     Document: 00515807734         Page: 1     Date Filed: 04/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      April 5, 2021
                                  No. 20-20014
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Rudolph Resendez, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   United States; Gregg Abbott, Governor of Texas; Lorie
   Davis,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4150


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Rudolph Resendez, Jr., Texas prisoner # 869768,
   appeals the district court’s dismissal of his 42 U.S.C. § 1983 action. In his
   complaint, he essentially claimed that his Texas conviction and sentence for



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20014      Document: 00515807734           Page: 2     Date Filed: 04/05/2021




                                     No. 20-20014


   aggravated sexual assault of a child were null and void and that his
   imprisonment constitutes an unlawful kidnapping. He averred, among other
   things, that (1) his conviction was actually against a different individual and
   that he is serving that person’s life sentence, and (2) his conviction was the
   result of a broad-based conspiracy among state and federal governments,
   lawyers, judges, prison officials, prosecutors, and other persons involved in
   his underlying criminal case to cover up misconduct. As relief, he sought to
   be released from prison and awarded $1 billion in damages.
          To the extent that Resendez’s claims constituted challenges to his
   conviction, the district court found that they were unauthorized, successive
   claims over which the court lacked jurisdiction. Resendez fails to challenge
   the district court’s dismissal of these claims as unauthorized and successive.
   Pro se briefs are afforded liberal construction. See Yohey v. Collins, 985 F.2d
   222, 225 (5th Cir. 1993). Nevertheless, when an appellant fails to identify
   any error in the district court’s analysis, it is the same as if the appellant had
   not appealed the decision. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987). Resendez has failed to challenge the
   district court’s findings in this regard, so he has abandoned that issue. See id.
          The district court dismissed Resendez’s § 1983 claims on the ground
   that they were malicious when they arose out of the same series of events that
   were the subject of prior § 1983 lawsuits. An action may be dismissed as
   malicious and frivolous if it duplicates claims raised by the same plaintiff in
   previous or pending litigation. Pittman v. Moore, 980 F.2d 994, 994-95 (5th
   Cir. 1993); Wilson v. Lynaugh, 878 F.2d 846, 850 (5th Cir. 1989). Resendez
   has not shown that the district court erred in dismissing his § 1983 claims as
   duplicative and malicious. See Pittman, 980 F.2d at 994-95; see also Resendez
   v. Texas, 440 F. App’x 305, 306 (5th Cir. 2011); Resendez v. United States, 96
   Fed. Cl. 283, 287 (Fed. Cl. 2010); Resendez v. Smith, No. 1:05-CV-759, 2007
   WL 869565, 1 (E.D. Tex. Mar. 21, 2007); Resendez v. White, No. H-06-1435,



                                           2
Case: 20-20014      Document: 00515807734          Page: 3   Date Filed: 04/05/2021




                                    No. 20-20014


   2006 WL 6934005, 1 (S.D. Tex. May 23, 2006), aff’d sub nom., Resendez
   v. City of Houston, 258 F. App’x 635 (5th Cir. 2007). We therefore do not
   reach Resendez’s challenge to the district court’s alternative dismissal of his
   claims based on Heck v. Humphrey, 512 U.S. 477 (1994).
          Neither does Resendez’s contention that the district court lacked
   jurisdiction to reinstate his case because he had filed a notice of appeal have
   any merit. The district court properly construed Resendez’s notice as a
   timely filed motion under Federal Rule of Civil Procedure 59(e). See Fed.
   R. App. P. 4(a)(4)(A)(iv), (B)(i); Ross v. Marshall, 426 F.3d 745, 751-52 (5th
   Cir. 2005); Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir. 1994).
          Finally, to the extent that Resendez seeks authorization to file a
   successive 28 U.S.C. § 2254 application, he has failed to make the required
   showing. See 28 U.S.C. § 2244(b)(2), (b)(3)(C). To the extent that he raises
   a stand-alone claim of actual innocence, this court “does not
   recognize freestanding claims of actual innocence on federal habeas review.”
   In re Swearingen, 556 F.3d 344, 348 (5th Cir. 2009). Insofar as Resendez
   contends “actual innocence” is a gateway to raise successive claims, he has
   not presented any new evidence showing that it is more likely than not that
   no reasonable juror would have found him guilty of the charged offense. See
   McQuiggin v. Perkins, 569 U.S. 383, 386, 399 (2013); Schlup v. Delo, 513 U.S.
   298, 327-29 (1995).
          AFFIRMED.




                                         3